Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 04, 2017

The Court of Appeals hereby passes the following order:

A18A0827. TRACY KING v. THE STATE.

      In 2015, a jury convicted Tracy King of three counts of child molestation. He
was sentenced to a total term of 40 years, with 20 years to serve in prison and the
remainder on probation. King filed a timely motion for new trial, which the trial court
denied on August 25, 2017. King then filed a notice of appeal on October 6, 2017.
We, however, lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because King filed his notice
of appeal 42 days after entry of the order he seeks to appeal, it is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
      We note, however, that King was represented by counsel before the trial court
and may be entitled to pursue an out-of-time appeal.1 He therefore is informed of the
following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been
dismissed because you failed to file a timely notice of appeal. If you still wish to
appeal, you may petition the trial court for leave to file an out-of-time appeal. If the
trial court grants your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing your conviction. If the trial court denies your



      1
       King’s counsel acknowledged in his notice of appeal that the filing was
untimely, but he never sought leave from the trial court to file an out-of-time appeal.
request, you will have 30 days from the entry of that order to file a notice of appeal
referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to King and to
King’s attorney, and the latter also is DIRECTED to send a copy to King.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/04/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.